Citation Nr: 0606177	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-34 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Harris 
Methodist Hospital on March 17, 2002.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel




INTRODUCTION

The veteran served from June 1972 to May 1977.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in June 2002 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.


FINDINGS OF FACT

1.  The veteran did not receive emergency services from 
Harris Methodist Hospital on March 17, 2002 that were in any 
way related to her service-connected disabilities; the 
veteran is also not permanently and totally disabled based 
upon service-connected disabilities and was not participating 
in a rehabilitation program under 38 U.S.C.A. § ch. 31. 

2.  The care and treatment received at Harris Methodist 
Hospital on March 17, 2002 was not for emergency services.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Harris 
Methodist Hospital on March 17, 2002 is denied.  38 U.S.C.A. 
§ 1725, 1728 (West Supp. 2005); 38 C.F.R. §§ 17.120, 17.1000-
8 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claims was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran received proper notification in an August 2005 
letter.  VA fully notified the veteran of what is required to 
substantiate her claim in the letter, and in the October 2003 
statement of the case (SOC).  Together, the letter and the 
SOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  Additionally, the veteran was requested to submit any 
evidence in her possession.  No other evidence was identified 
or submitted by the veteran.  In fact, the veteran failed to 
respond altogether.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA medical records, private medical records, 
including records from Harris Methodist Hospital for March 
17, 2002, and statements from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II. Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Harris Methodist Hospital on March 17, 2002.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2005).  

In her notice of disagreement, the veteran asserted that she 
explained her symptoms on a telephone communication with a VA 
nurse.  According to the veteran, the nurse told her to go 
immediately to the emergency room.  This would appear to 
constitute authorization in advance, however, even if the 
veteran was told by the nurse to go immediately to the 
emergency room, the veteran is not stating that the nurse 
authorized the veteran to seek treatment a non-VA hospital.  
It is clear from her notice of disagreement that the veteran 
decided on her own to go to a non-VA hospital to seek care 
and treatment.  There is no evidence demonstrating that the 
veteran received prior authorization to go to a non-VA 
facility.  As such, the veteran's treatment at the non-VA 
facility was not authorized in advance.  Nevertheless, under 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), 
the VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected 
disabilities. Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1) For an adjudicated 
service- connected disability; (2) For nonservice-
connected disabilities associated with and held to 
be aggravating an adjudicated service- connected 
disability; (3) For any disability of a veteran who 
has a total disability permanent in nature 
resulting from a service-connected disability (does 
not apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or 
other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, the record demonstrates that the veteran is 
service-connected for thrombophlebitis, right leg, 
appendectomy scar, and vasomotor rhinitis.  She is not 
service-connected for any other disabilities.  

Upon review, the care required on March 17, 2002 at Harris 
Methodist Hospital was not for any of her service-connected 
disabilities.  The medical records from Harris Methodist 
Hospital and the statement from the veteran in her notice of 
disagreement show that she sought emergency room treatment 
for a reaction to Paxil medication, prescribed by her VA 
psychologist, and Klonopin, prescribed for her epilepsy.  
Neither her anxiety disability nor epilepsy is service-
connected.  Treatment for reaction to her Paxil and Klonopin 
medications was also not associated with and held to be 
aggravating an adjudicated service- connected disability.  
There is also no indication in the record that the veteran 
has a total disability permanent in nature resulting from a 
service-connected disability, nor is she participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j).  In short, the claim fails to meet the requirements 
of the first statutory requirement under 38 C.F.R. § 17.120.  
Therefore, payment cannot be authorized under 38 C.F.R. § 
17.120(a-c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West Supp. 2005) and 
38 C.F.R. §§ 17.1000-1008 (2005).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

Upon review, the competent medical evidence demonstrates that 
her treatment at Harris Methodist Hospital was not for 
emergency care or services.  The emergency department records 
from Harris Methodist Hospital on March 17, 2002 specifically 
showed that the veteran received treatment for non urgent 
care and services.  None of the records from Harris Methodist 
Hospital indicated that the veteran was receiving emergency 
care or services on March 17, 2002.  

In addition, VA medical opinion dated in May 2002 indicated 
that her treatment at Harris Methodist Hospital on March 17, 
2002 was a routine office-type visit and not an emergency 
type visit.  The Board finds the VA medical opinion 
persuasive as it was based on a review of the Harris 
Methodist Hospital records and was supported by the emergency 
department record, which specifically indicated that the 
veteran was receiving non urgent care.  

The Board acknowledges the veteran's argument that the VA 
nurse told her to seek emergency treatment after the veteran 
described her symptoms over the phone.  However, clearly the 
VA nurse was in no position to determine whether the 
veteran's condition was indeed urgent or required emergency 
care.  Therefore, the nurse recommendation over the phone is 
not considered competent medical evidence to determine that 
the veteran received emergency services on March 17, 2002 at 
Harris Methodist Hospital.  

Finally, the Board recognizes the veteran's assertion that 
she required emergency services at Harris Methodist Hospital 
on March 17, 2002.  The veteran is competent as a layperson 
to report that on which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, the 
veteran is not competent to offer medical opinion as to the 
nature and extent of her condition to make a medical 
determination as to whether it required emergency service; 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). There are no other competent medical 
opinions of record.  

In short, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the requirement that she 
received emergency care or services.  As the veteran's claim 
failed to meet the  requirement that she had emergency care 
or services, the Board is compelled to deny the claim.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Harris 
Methodist Hospital on March 16, 2002 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


